Citation Nr: 1310627	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that determined that the appellant had no legal entitlement to a one-time payment from the FVEC fund.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for eligibility to a one-time payment from the Filipino Veterans Equity Compensation fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  
Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of his claim and no further need to discuss the VCAA duties.  




Analysis

The American Recovery and Reinvestment Act authorized a one-time benefit for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

The appellant claims that he is entitled to a one-time payment from the FVEC fund.  He essentially alleges that he had recognized guerilla service from November 1942 to June 1945.  

A January 1999 information data report from the Republic of the Philippines, Department of National Defense, Office of the Military Service Board, indicated that the appellant served as a private with the Maculot Regiment from November 1942 to June 1945.  It was noted that his place of recruitment, as well as his place of deployment, was in Cuenca, Batangas, Philippines.  The appellant's date of birth was listed as May [redacted], 1921.  His place of birth was listed as Cuenca, Batangas, Philippines.  The name of the appellant's spouse was also listed.  

A November 1999 Confirmation of Military Service from the Republic of the Philippines, Department of National Defense, Military Service Board, certified that the appellant rendered honorable military service during World War II and was given full military status.  

A January 2000 1st Endorsement report from the Republic of the Philippines, Department of National Defense, Military Service Board, listed the Veteran, as well as a number of other individuals, as claimants/applicants whose military service had been confirmed.  The 1st Endorsement report indicated that after a thorough investigation and scrutiny of documents submitted by the claimants/applicants to support their claims/applications, the Military Service Board had deemed it proper to confer on them full military veteran status as they had indeed performed military service in the Philippines during the period beginning December 1941 and ending in July 1946.  

In February 2009, the appellant filed his claim for legal entitlement to a one-time payment from the FVEC fund.  He reported that he had recognized guerilla service from November 1942 to June 1945.  He stated that he served with the Maculot Regiment.  The appellant listed the names of his mother and father, as well as the name of his spouse.  He indicated that his date of birth was May [redacted], 1921, and that his place of birth was listed as Cuenca, Batangas, Philippines.  

In November 2009, the RO requested verification of the appellant's service from the National Personnel Record Center.  The RO reported that the appellant alleged that he had recognized guerilla service from November 1942 to June 1945, and that he served with the Maculot Regiment.  His date of birth was listed as May [redacted], 1921, and his place of birth was listed as Cuenca, Batangas, Philippines.  The names of the appellant's mother and father, as well as his spouse, were all listed.  The RO indicated that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster maintained at the RO.  

In a December 2009 response to the November 2009 request for verification of the appellant's service, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant does not legally qualify for a one-time payment from the FVEC fund.  The NPRC has specifically certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The January 1999 information data report from the Republic of the Philippines, Department of National Defense, Office of the Military Service Board; the November 1999 Confirmation of Military Service from the Republic of the Philippines, Department of National Defense, Military Service Board, and the January 2000 1st Endorsement report from the Republic of the Philippines, Department of National Defense, Military Service Board, submitted by the appellant, all fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as the certifications are not official documents of the appropriate United States service department, and are without the official seal.  The documents, therefore, are not acceptable as verification of the appellant's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that pursuant to both 38 C.F.R. § 3.203(c) and the VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  However, in this case, any new evidence submitted by the appellant is duplicative of his contentions of service (i.e., recognized guerilla service) previously considered by the service department (NPRC).  

The service department has determined that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  









ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


